DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim 21 is objected to because of the following informalities:  It recites RFID. Any first use of abbreviated term should be preceded by the phrase it represents.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “identifying the inmate based on the isolated modulation frequency”, does not reasonably provide enablement for “identifying the inmate based on the isolated modulation scheme”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. The instant application specification discloses “The analyzing software subtracts off the original pulse signal to determine the modulation frequency of the user's RF band, thereby authenticating the user at the terminal.” (emphasis added) (Paragraph 0068). It does not disclose any modulation scheme.
Claims 30-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “identifying the inmate based on the isolated modulation frequency”, does not reasonably provide enablement for “identifying the inmate based on the isolated modulation scheme”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. The instant application specification discloses “The analyzing software subtracts off the original pulse signal to determine the modulation frequency of the user's RF band, thereby authenticating the user at the terminal.” (emphasis added) (Paragraph 0068). It does not disclose any modulation scheme.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claim 21 recites “a communication device arranged throughout the controlled-environment facility” in line 5. It is not clear how “a communication device” is arranged “throughout the controlled-environment facility” i.e. how one device is arranged in different places in the facility.
Claims 30-40 recite the limitation "the communication device" in line 8 of independent claim 30.  There is insufficient antecedent basis for this limitation in the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-5, 7-20 of U.S. Patent No. 10,944,861 (hereinafter referred to as Patent ‘861). Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the continuation are broader than the ones in patent. In re Van Ornum and Stang, 214 USPQ T61, broad claims in continuation application are rejected as obvious double patenting over previously patented narrow claims. For example, claim 21 of the present invention is functionally similar to claim 2 of Patent ‘861 except that claim 21 of the present invention recites “A central processing server for tracking inmate locations within a controlled- environment facility, the central processing server comprising” instead of “A system for tracking inmate location within a controlled-environment facility, the system comprising” as recited in claim 2 of Patent 861. Further, claim 21 of  the present invention recites “a memory that stores one or more databases” functionally similar but broader than “further comprising an inmate database that stores the unique properties of the plurality of wearable RFID devices in association with inmates to whom each of the plurality of wearable RFID devices are assigned” as recited in claim 2 of Patent ‘861; claim 21 of  the present invention recites “a communication interface configured to communicate with a plurality of RFID detectors and a communication device arranged throughout the controlled-environment facility; and one or more processors configured to: receive, from the plurality of RFID detectors, detection information relating to a wearable device associated with an inmate, the detection information including a detection time, an RFID detector identifier, and a unique property of the wearable device combined with an activating pulse signal; calculate a location of the wearable device based on the .
Claim 22, rejected against claim 2 of Patent ‘861.
Claim 23, rejected against claim 2 and claim 3 of Patent ‘861.
Claim 24, rejected against claim 2 and claim 4 of Patent ‘861.
Claim 25, rejected against claim 2 and claim 5 of Patent ‘861.
Claim 26, rejected against claim 2 and claim 7 of Patent ‘861.
Claim 27, rejected against claim 2 and claim 7 of Patent ‘861.
Claim 28, rejected against claim 2 and claim 8 of Patent ‘861.
Claim 29, rejected against claim 2 and claim 9 of Patent ‘861.
Claim 30, it recites limitations functionally similar to claim 10 of Patent ‘861. For example, claim 30 of  the present invention recites “receiving, from a plurality of RFID detectors, detection information relating to a wearable device associated with an inmate, the detection information including a detection time, an RFID detector identifier, and a unique property of the wearable device combined with an activating pulse signal” functionally similar but broader than “affixing a first wearable radio frequency identification (RFID) device from among a plurality of wearable RFID devices to a corresponding inmate, each of the wearable RFID devices having a unique property; detecting the first wearable RFID device at a plurality of RFID detectors arranged throughout the controlled-environment facility, the detecting including receiving the unique property of the first wearable RFID device that includes a modulation frequency of an incident RF pulse; receiving the unique property of the first wearable RFID device 
Claim 31, rejected against claim 11 of Patent ‘861.
Claim 32, rejected against claim 12 of Patent ‘861.
Claim 33, rejected against claim 13 of Patent ‘861.
Claim 34, rejected against claim 14 of Patent ‘861.
Claim 35, rejected against claim 15 of Patent ‘861.
Claim 36, rejected against claim 16 of Patent ‘861.
Claim 37, rejected against claim 17 of Patent ‘861.
Claim 37, rejected against claim 18 of Patent ‘861.
Claim 39, rejected against claim 19 of Patent ‘861.
Claim 40, rejected against claim 20 of Patent ‘861.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-24, 26-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ricketts (US Patent No. 5,218,344), and further in view of Steele (UA Patent Application Publication No. 2002/0158752).
Regarding claim 21, Ricketts teaches a central processing server (Fig. 1 item 11) for tracking inmate locations within a controlled-environment facility, the central processing server comprising:
one or more databases (Fig. 4 memory, col. 6 Il. 66-col. 7 Il. 9, col. 7 Il. 39-44, col. 8 Il. 5-11, col. 9 Il. 28-42 keeping data to identify each inmate with frequency signal);
a communication interface configured to communicate with a plurality of RFID detectors and a communication device arranged throughout the controlled-environment facility (Fig. 1 main computer communication with multiple RIFD transceivers and devices, ); and
one or more processors (Figs. 4-5 CPU) configured to:
receive, from the plurality of RFID detectors, detection information relating to a wearable device associated with an inmate (col. 4 ll. 24-26, ll. 46-50), the detection information including a detection time, an RFID detector identifier, and a unique property of the wearable device combined with an activating pulse signal; calculate a location of the wearable device based on the received detection information (col. 7 ll. 22-col. 10 ll. 2 determining location based on A, B, C, Node 1, Node 2, Node 3 transceivers fixed location and time of arrival of their signals, and unique frequency property for each inmate unit) (col. 3 Il. 66-col. 5 Il. 39, col. 6 Il. 15-col. 10 Il. 13 for complete details).
Ricketts obviously teaches to authenticating the inmate, the authenticating including: subtracting the activating pulse signal from the detection information; isolating a modulation scheme of the wearable device based on the subtracting; and identifying the inmate based on the isolated modulation scheme (col. 9 ll. 20-42) (Note: It was known not only to a person of ordinary skill in the art but also to any student of physics to subtract activating pulse (carrier signal) from the detected signal to isolate modulated 
However, in the similar field of RFID signaling, Steele teaches subtracting the activating pulse signal (Interrogator removing continuous wave carrier signal) from the detection information (from the received signal); isolating a modulation scheme of the wearable device based on the subtracting (isolating sub-carrier signal frequency); and identifying the inmate (person) based on the isolated modulation scheme (Paragraphs 0011-0016, 0019, 0029-0030, 0032, 0038-0040) (Paragraphs 0004-0005, 0011-0019, 0028-0043 for complete details).
It would have been obvious to a person of ordinary skill in the art at the time of the present invention to modify Ricketts explicitly to subtract the activating pulse signal from the detection information; isolate a modulation scheme of the wearable device based on the subtracting; and identify the inmate based on the isolated modulation scheme as taught by Steele in order to “identify a level of security or authorization whereby a person is permitted access a secured area, such as a military base, or machine, such as a secure computer” (Steele, Paragraph 0029). (Note: Steele teaches to authenticate to allow access to secure machine such as computer. The limitation “to receive a communication request from the communication device requesting 
Regarding claim 22, Ricketts teaches the one or more databases includes an inmate database that stores the unique property of the wearable device in association with inmate to whom the wearable device is assigned (col. 6 Il. 66-col. 7 Il. 9, col.7 Il. 39-44, col. 8 Il. 5-11, col. 9 Il. 28-42 keeping data to identify each inmate with frequency signal).
Regarding claim 23, Ricketts teaches the first wearable RFID device is affixed to the inmate in such a manner that it can not be removed without tampering, except by an administrator (col. 6 ll. 61-66, col. 7 ll. 10-21).
Regarding claim 24, Ricketts teaches the first wearable RFID device is in the form of an ankleband or wristband (col. 6 ll. 27-33).
Regarding claim 26, Ricketts teaches the location is calculated by determining for each of the plurality of RFID detectors a flight time of a signal transmitted from the wearable device, and comparing the determined flight times (col. 7 ll. 60-65, col. 8 ll. 34-56).
Regarding claim 27, Ricketts teaches the one or more processors are further configured to calculate the location of the wearable device using at least one of triangulation or time differentiation (col. 7 ll. 60-65, col. 8 ll. 34-56, col. 9 ll. 20-42).
Regarding claim 28, Ricketts teaches the unique property of the RFID devices include unique transmission frequencies (col. 7 ll. 27-44).
Regarding claim 29, Ricketts teaches the unique property of the RFID devices include unique encoding frequencies (col. 7 ll. 41-51).
Regarding claim 30, Ricketts teaches a method for tracking an inmate location within a controlled-environment facility, the method comprising:
receiving, from a plurality of RFID detectors, detection information relating to a wearable device associated with an inmate (col. 4 ll. 24-26, ll. 46-50), the detection information including a detection time, an RFID detector identifier, and a unique property of the wearable device combined with an activating pulse signal; calculating a location of the wearable device based on the received detection information (col. 7 ll. 22-col. 10 ll. 2 determining location based on A, B, C, Node 1, Node 2, Node 3 transceivers fixed location and time of arrival of their signals, and unique frequency property for each inmate unit) (col. 3 Il. 66-col. 5 Il. 39, col. 6 Il. 15-col. 10 Il. 13 for complete details).
Ricketts obviously teaches to authenticating the inmate, the authenticating including: subtracting the activating pulse signal from the detection information; isolating a modulation scheme of the wearable device based on the subtracting; and identifying the inmate based on the isolated modulation scheme (col. 9 ll. 20-42) (Note: It was known not only to a person of ordinary skill in the art but also to any student of physics to subtract activating pulse (carrier signal) from the detected signal to isolate modulated sub-signal to identify transmitted/ communicated information. The examples are to identify radio, television programming from modulated broadcast signals.), but Ricketts does not explicitly teach to receive a communication request from the communication device requesting authorization for the inmate to carry out a communication and 
However, in the similar field of RFID signaling, Steele teaches subtracting the activating pulse signal (Interrogator removing continuous wave carrier signal) from the detection information (from the received signal); isolating a modulation scheme of the wearable device based on the subtracting (isolating sub-carrier signal frequency); and identifying the inmate (person) based on the isolated modulation scheme (Paragraphs 0011-0016, 0019, 0029-0030, 0032, 0038-0040) (Paragraphs 0004-0005, 0011-0019, 0028-0043 for complete details).
It would have been obvious to a person of ordinary skill in the art at the time of the present invention to modify Ricketts explicitly to subtract the activating pulse signal from the detection information; isolate a modulation scheme of the wearable device based on the subtracting; and identify the inmate based on the isolated modulation scheme as taught by Steele in order to “identify a level of security or authorization whereby a person is permitted access a secured area, such as a military base, or machine, such as a secure computer” (Steele, Paragraph 0029). (Note: Steele teaches to authenticate to allow access to secure machine such as computer. The limitation “to receive a communication request from the communication device requesting authorization for the inmate to carry out a communication” is an obvious implementation choice. It is one of the obvious reasons for which any person (including inmate) can be authenticated using RFID mechanism.).
Regarding claim 31, refer to rejections for claim 30 and claim 22.
Regarding claim 32, Ricketts teaches periodically altering the unique properties of the plurality of RFID devices (col. 7 ll. 39-44 different pulse lengths at different times).
Regarding claim 33, refer to rejections for claim 30 and claim 27.
Regarding claim 34, refer to rejections for claim 30 and claim 28.
Regarding claim 35, refer to rejections for claim 30 and claim 29.

Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ricketts and Steele as applied to claim 21 above, and further in view of Levine (US Patent No. 6,034,622).
Regarding claim 25, Ricketts and Steele do not specifically teach the first wearable REID device is affixed underneath the skin of the inmate.
However, in the similar field of communication, Levine teaches affixing the wearable RFID device underneath the skin of the person (col. 4 ll. 59-66, col. 5 ll. 31-35, col. 7 ll. 13-28, col. 9 ll. 34-38 implanted under the skin).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Ricketts and Steele to affix the wearable RFID device underneath the skin of the person as taught by Levine in order to monitor “a location of a human by using a transmitter implanted in the human” (Levine, col. 1 ll. 12-14).

Claims 36-37, 39-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ricketts and Steele as applied to claim 30 above, and further in view of Nerlikar (US Patent No. 5,629,981).
Regarding claim 36, Ricketts and Steele teach causing a first RFID detector from among the plurality of RFID detectors to transmit an activation signal to the first wearable RFID device, but Ricketts and Steele do not teach detecting the inmate attempting to access a telephone terminal; and in response to the detecting, causing a first RFID detector from among the plurality of RFID detectors to transmit an activation signal to the first wearable RFID device.
However, in the similar field, Nerlikar teaches detecting the inmate attempting to access a telephone terminal (recipient trying access multi-media device); and in response to the detecting, causing a first RFID detector from among the plurality of RFID detectors to transmit an activation signal to the first wearable RFID device (RFID reader activates RFID badge by interrogating) (col. 18 ll. 46-52).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Ricketts and Steele to detect the inmate attempting to access a telephone terminal; and in response to the detecting, cause a first RFID detector from among the plurality of RFID detectors to transmit an activation signal to the first wearable RFID device as taught by Nerlikar in order to “verify that the intended recipient is in indeed receiving the communication” (Nerlikar, col. 18 ll. 51-52).
Regarding claim 37, Ricketts teaches the RFID detector receives the unique property of the first wearable RFID device in response to transmitting the activation signal (col. 6 ll. 24-33, col. 7 ll. 39-41, col. 8 ll. 12-18). Nerlikar teaches the first RFID detector receives the unique property of the first wearable RFID device in response to transmitting the activation signal (col. 4 ll. 62-65, col. 6 ll. 13-16, ll. 39-42).
Regarding claim 39, Nerlikar teaches the telephone terminal includes a first RFID detector from among the plurality of RFID detectors (Fig. 6, col. 17 ll. 59-col. 18 ll. 5 Telephone base with plug-in RFID reader).
Regarding claim 40, Nerlikar teaches automatically authentication the telephone terminal for use based on the detection information (col. 18 ll. 6-52).

Claim 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ricketts, Steele and Nerlikar as applied to claim 36 above, and further in view of Brown (US Patent Application Publication No. 2005/0002497).
Regarding claim 38, Nerlikar teaches identifying a user account of the inmate based on the unique property of the first wearable RFID device (col. 18 ll. 6-52); but Ricketts, Steele and Nerlikar do not specifically teach forwarding call options associated with the inmate to the telephone terminal based on the identifying.
However, in the similar field of communication, Brown teaches forwarding call options associated with the user to the telephone terminal based on the identifying (Paragraphs 0038, 0067, 0074, 0115, 0124, 0129, 0131 caller VID including service options provided to multiple devices including origin device).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Ricketts, Steele and Nerlikar to forward call options associated with the user to the telephone terminal based on the identifying as taught by Brown in order to “specify services provided to the caller” (Brown, Paragraph 0131).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Palmer (US Patent No. 5,974,301) teaches details of RFID signal processing.
Orvard (US Patent Application Publication No. 2002/0015436) teaches details of RFID signal processing for badge reading remotely.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEMANT PATEL whose telephone number is (571)272-8620. The examiner can normally be reached M-F 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

HEMANT PATEL
Primary Examiner
Art Unit 2653



/HEMANT S PATEL/           Primary Examiner, Art Unit 2653